Citation Nr: 0615776	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  99-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to the assignment of an evaluation in excess 
of 10 percent for bursitis of the left hip, from March 31, 
1995, to December 5, 1996.

2.  Entitlement to the assignment of an evaluation in excess 
of 20 percent for bursitis of the left hip, from December 5, 
1996.

3.  Entitlement to the assignment of an initial evaluation in 
excess of 60 percent for service-connected low back pain, 
with limitation of motion.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to May 
1964.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A May 1996 rating decision denied 
entitlement to an increased rating for bursitis of the left 
hip.  In a November 1997 rating decision, the RO assigned a 
10 percent rating, effective March 31, 1995.  In a June 1999 
rating decision, the RO assigned a 20 percent rating, 
effective December 5, 1996.  A February 1998 rating decision 
granted service connection for disability described for 
rating purposes as limitation of motion of the lower back 
(low back disability).  The veteran has indicated continued 
disagreement with the assigned ratings.  These issues 
presented were remanded by the Board in January 2001.

An April 2003 Board decision granted entitlement  to a TDIU, 
increased the veteran's low back disability rating to 60 
percent, and denied increased ratings for bursitis of the 
left hip from March 31, 1995, to December 5, 1996, and from 
December 5, 1996, to the present.  The veteran then appealed 
the Board's April 2003 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2003 
Order, the Court vacated the Board's decision except for the 
grant of a TDIU and the increase to 60 percent for low back 
disability.  The Court remanded the case to the Board for 
further action consistent with a December 2003 Joint Motion 
of the parties.  The Board directs the RO's attention to the 
fact that the grant of a 60 percent rating for low back 
disability, and the grant of a TDIU in the Board's April 2003 
decision were not vacated by the Court.

The matter was remanded in May 2004 for further development 
consistent with the Joint Motion for Remand.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to December 5, 1996, the veteran's service-
connected bursitis of the left hip with limitation of motion 
was manifested by painful motion with joint pathology, but 
without resulting limitation of motion to 30 degrees.

2.  From December 5, 1996, the veteran's service-connected 
bursitis of the left hip with limitation of motion has been 
manifested by flexion limited to 30 degrees with pain.

3.  The veteran's service-connected low back pain with 
limitation of motion is manifested by symptoms of pronounced 
intervertebral disc syndrome, with no objective findings of 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
bursitis of the left hip with limitation of motion from March 
31, 1995, to December 5, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a) and Diagnostic Codes 5252 and 5253 
(2005).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
bursitis of the left hip with limitation of motion from 
December 5, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a) 
and Diagnostic Codes 5252 and 5253 (2005).

3.  The criteria for entitlement to a disability rating in 
excess of 60 percent for service-connected low back pain with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71(a), 
Diagnostic Code 5293 (effective through September 22, 2002), 
Diagnostic Codes 5285 - 5295 (effective through September 25, 
2003), Diagnostic Code 5293 (effective from September 23, 
2002 and reclassified as 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's appeal 
stems from rating decisions issued prior to enactment of the 
VCAA.  Pursuant to a January 2001 Remand, a VCAA letter was 
issued to the veteran in April 2001.  Another VCAA letter was 
issued to the veteran in May 2004.  The VCAA letters notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for increased ratings, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in April 2001 and May 2004 in which it 
advised him of the evidence necessary to support his 
increased rating claims.  Since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to increased ratings, any questions as to the appropriate 
effective dates to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, on 
file are the veteran's service medical records, VA treatment 
records, Social Security Administration (SSA) records, and 
lay statements.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations with 
regard to the issues on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that further examinations are 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected bursitis of the left hip 
and lower back disability warrant higher disability ratings.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Further, in order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

In the present case, it should also be noted that when rating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Bursitis of the Left Hip, From March 31, 1995, to December 5, 
1996

The first issue for consideration involves the veteran's 
claim that the severity of his service-connected bursitis of 
the left hip warranted a rating in excess of 10 percent 
during the period from March 31, 1995, to December 5, 1996.

The veteran's service-connected bursitis of the left hip has 
been rated by the RO under the provisions of Diagnostic Codes 
5252 and 5253.  Under Diagnostic Code 5252, a rating of 10 
percent is warranted where flexion of the thigh is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees, a 30 percent rating is warranted 
where flexion is limited to 20 degrees, and a 40 percent 
rating is warranted where flexion is limited to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent rating is warranted 
where limitation of rotation of the thigh is such that the 
veteran cannot toe-out more than 15 degrees of the affected 
leg or there is limitation of adduction of the thigh to where 
motion is lost beyond 10 degrees.  A 20 percent rating is 
warranted where there is limitation of abduction of the thigh 
with motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

After reviewing the record, the Board is unable to find 
clinical objective evidence demonstrating that flexion of the 
veteran's left thigh was limited to 30 degrees during the 
period from March 31, 1995, to December 5, 1996.  There is 
also no objective clinical evidence showing limitation of 
abduction during that period with motion lost beyond 10 
degrees.  A July 1995 VA examination report documents flexion 
of the left hip to be 100 degrees, extension to 20 degrees, 
and abduction to 40 degrees.  While this evidence does 
demonstrate left hip impairment from March 31, 1995, to 
December 5, 1996, clinical evidence does not show that the 
criteria for a rating in excess of 10 percent under 
Diagnostic Codes 5252 and 5253were met.  

The record does reflect long-term complaints of left hip pain 
from March 31, 1995, to December 5, 1996, and the Board 
acknowledges these complaints and has considered whether 
there was additional functional loss so as to more nearly 
approximate the criteria for a rating in excess of 10 
percent.  The Board finds, however, that the 10 percent 
rating assigned by the RO for the period in question 
contemplated the veteran's complaints of left hip pain and 
weakness.  However, the objective medical evidence simply 
does not show that the complaints of pain result in 
limitation of motion of the left hip to such degree as to 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The Board has determined that based on the veteran's 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's left hip 
disability.  See Schafrath, 1 Vet. App. at 592-593.  There is 
no indication that the veteran is unable to cross his legs as 
contemplated by a 20 percent rating under Diagnostic Code 
5253.  Diagnostic Code 5250 relates to ankylosis of the hip 
and Diagnostic Code 5254 requires a flail joint of the hip.  
There is no medical evidence of ankylosis or flail joint of 
either hip and, therefore, any application of these codes 
would be inappropriate.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left hip disability, by itself, has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's left hip disability 
is appropriately compensated by the currently assigned 10 
percent disability rating.

In sum, while the Board does not doubt that the veteran's 
left hip disability was productive of significant impairment 
from March 31, 1995, to December 5, 1996, there is no basis 
under applicable diagnostic criteria for assignment of a 
higher rating.

Left Hip Bursitis, from December 6, 1996

The veteran also contends that his left hip disability 
warrants a rating in excess of 20 percent from December 6, 
1996.  The 20 percent rating assigned for this period does 
recognize limitation of flexion to 30 degrees.  However, the 
objective clinical evidence does not show limitation of 
motion of the thigh to 20 degrees or less.  In this regard, 
VA examination report in December 1996 demonstrated flexion 
forward of 100 degrees with pain, 90 degrees without pain.  
VA examination report in February 1999 showed flexion to 75 
degrees with pain, 60 degrees without pain.  VA clinical 
record in February 2002 showed left hip range of motion to 30 
degrees with pain.  On VA examination in June 2004, he had 
forward flexion to 95 degrees, and extension to 30 degrees 
without pain.  Accordingly, the Board finds no persuasive 
evidence to warrant a 30 percent rating under Diagnostic Code 
5252.

The veteran testified in December 1996 that he experienced 
left hip pain, and had difficulty walking and maintaining his 
balance going up and down stairs.  At the June 2004 VA 
examination, the veteran complained of pain in his hips 
radiating down to his legs.  However, on physical 
examination, range of motion findings were the same during 
passive, active and repetitive movements.  Moreover, the 
examiner opined that there was no limitation due to weakness, 
fatigability, incoordination, or flare-ups.  Thus, even when 
consideration is given to additional functional loss due to 
pain, weakness, fatigue, and incoordination, the record does 
not show that the resulting limitation of motion more nearly 
approximates limitation of flexion to 20 degrees so as to 
warrant assignment of  the next higher rating of 30 percent.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, supra.

As for other diagnostic codes, the evidence does not show a 
flail left hip joint to warrant a rating under Diagnostic 
Code 5254 or ankylosis of the left hip to warrant a higher 
rating under Diagnostic Code 5250.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left hip disability, by itself, has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The June 2004 VA examiner specifically 
noted that the veteran's left hip disability had no effect on 
his usual occupation.  Accordingly, the Board finds that the 
impairment resulting from the veteran's left hip disability 
is appropriately compensated by the currently assigned 20 
percent disability rating.  A rating in excess of 20 percent 
is not warranted at this time. 

Low Back Pain with Limitation of Motion

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his low back disability is to be considered 
during the entire period from the initial assignment of the 
disability rating (December 5, 1996) to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted hereinabove, in April 2003, the Board concluded that 
the veteran's low back disability manifested in pronounced 
intervertebral disc syndrome, and determined that the old 
spine criteria was more favorable to the veteran, thus 
assigning a 60 percent disability rating under Diagnostic 
Code 5293.  With regard to the old spine criteria, a 40 
percent disability rating is the highest assignable rating 
for limitation of motion of the lumbar spine (Diagnostic Code 
5292) and lumbosacral strain (Diagnostic Code 5295), and a 60 
percent disability rating is the highest rating assignable 
under the old rating criteria for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295, 5293; see Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  Under the new spine criteria, a 60 percent 
disability rating is the highest rating assignable for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243.  Thus, the issue is whether the 
severity of his service-connected low back pain with 
limitation of motion warrants a higher disability rating than 
60 percent under any other applicable diagnostic code under 
the old spine criteria or new spine criteria.  

Looking to other potentially applicable Diagnostic Codes 
under the old spine criteria, the Board notes that a 100 
percent disability rating is warranted under Diagnostic Code 
5286 where there is evidence of ankylosis of the spine in an 
unfavorable angle, or under Diagnostic Code 5285 where there 
are residuals of fracture of the vertebra with cord 
involvement, bedridden, or requiring long leg braces.  Under 
the new spine rating criteria, a 100 percent disability 
rating is also warranted for unfavorable ankylosis of the 
entire spine.  However, upon review of the objective findings 
of record, to include the multiple VA examinations on file, 
x-ray examinations, and VA outpatient treatment records, 
there have never been any findings of ankylosis, whether 
favorable or unfavorable, of the spine, and there is no 
indication that the veteran sustained a fracture of the 
vertebra in which the veteran is bedridden or requires the 
use of long leg braces.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 60 percent disability rating adequately compensates 
him for his pain and functional loss in this case.

With regard to the evaluation of objective neurologic 
abnormalities, the Board notes that at the June 2004 
examination, the veteran specifically denied any bowel or 
bladder incontinence.  The VA examiner diagnosed mild low 
back strain with pain in the hips but no neurological 
findings.  The Board acknowledges past objective findings of 
neurologic manifestations of muscle spasms and radiculopathy, 
however, such symptoms were considered in assigning the 60 
percent disability rating, and do not require separate 
compensable ratings.  Thus, there is no persuasive evidence 
of any other neurologic manifestations associated with the 
low back disability which require separate compensable 
ratings.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected low back disability alone has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  VA's General Counsel has noted 
"mere assertions or evidence that a disability interferes 
with employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  The Board 
acknowledges that the veteran is in receipt of a TDIU, 
however, such award was made in consideration of both of his 
service-connected disabilities, which includes his service-
connected bursitis of the left hip.  The Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards as it applies to his 
service-connected low back disability.  Additionally, the 
evidence of record does not reflect frequent hospitalizations 
due to his low back disability.  At the June 2004 VA 
examination, the veteran specifically denied the use of 
emergency room treatment for his back.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bursitis of the left hip, from March 31, 1995, to December 5, 
1996, is not warranted.  Entitlement to an evaluation in 
excess of 20 percent for bursitis of the left hip, from 
December 5, 1996, is not warranted.  Entitlement to an 
evaluation in excess of 60 percent for low back pain, with 
limitation of motion, is not warranted.  The appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


